United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
DEPARTMENT OFAGRICULTURE,
AGRICULTURAL MARKETING SERVICE,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1074
Issued: November 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 3, 2013 appellant filed a timely appeal from a February 13, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation benefits
effective February 13, 2013 for the accepted conditions.

1

The original February 12, 2013 OWCP decision terminated compensation benefits effective January 9, 2013. In
a February 27, 2013 letter, it advised the correct date of the decision and termination was February 13, 2013.
2

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On January 10, 1985 appellant, then a 49-year-old tobacco grader, was involved in an
automobile accident while on travel duty status. He was an unrestrained driver (seat belts were
not present) when a car pulled out in front of him and struck him head on. Appellant’s head
went through the windshield during the crash. OWCP accepted the claim for multiple contusions
to the head and left leg; cervical sprain; lumbosacral sprain, cervical spondylosis with
degenerative disc disease at C4-6 and herniated disc of C5-6 with temporal/occipital headaches
and paid appropriate compensation. Appellant worked until February 19, 1985, when he stopped
due to a recurrence of disability related to his back. He did not return to his job in the federal
service, but worked intermittently in the private sector as a security guard, in lawn maintenance,
a truck driver and a doorman at a hotel. Appellant was involved in two automobile accidents on
or about May 26, 1989 and in February 1999. He currently is not working.
In a September 5, 2012 letter, appellant informed OWCP that he did not have a physician
who knew the history of his ongoing problems resulting from his injury as his regular physicians
did not want to be bothered by a workman’s compensation claim due to the January 10, 1985
work injury. He asked that it schedule him for an examination.
In order to determine appellant’s current condition and residuals from his accepted
January 10, 1985 work injury, OWCP referred him for a second opinion examination to
Dr. Edward G. Fisher, a Board-certified orthopedic surgeon. In a November 3, 2012 report,
Dr. Fisher noted the history of appellant’s work injury, reviewed the medical record and
presented findings on examination of the head/scalp, cervical area, back and lower extremities.
He stated the examination revealed no objective findings. The neurological examination,
including the cranial nerves, was normal with no radicular signs or neurological deficits present
over the upper or lower extremities. Dr. Fisher stated that the accepted multiple contusions to
the head and left leg and the lumbar and cervical stains had resolved with no residuals. He noted
there was multilevel degenerative cervical disc disease and facet joint hypertrophy by way of
November 2008 x-ray and temporal and occipital headaches by way of history. There was no
sufficient medical evidence to support that the work-related contusions to the head and left leg;
lumbar and cervical strains, cervical spondylosis with degenerative disc disease C4-6 and
herniated disc of C5-6 with temporal/occipital headaches were still present and active.
Appellant’s examination revealed no objective findings and Dr. Fisher explained that the
contusions over the head and left leg as well as the lumbar and cervical strains were soft tissue
injuries had healed and resolved within two to three months after the injury occurred and were
not clinically present on examination. The cervical spondylosis with degenerative disc disease
C4-5 and herniated disc C5-6 were still present by way of 2009 x-ray; however, Dr. Fisher found
no objective findings over the cervical or upper extremities for active residuals of this condition.
The examination of the head and scalp was entirely normal and the neurological examination did
not support active residuals of the temporal/occipital headaches. Dr. Fisher opined that appellant
had no active residuals from his work-related conditions. With regards to appellant’s headaches,
he stated that the cranial nerves were bilaterally intact and palpation of the head/scalp, cervical
area was nontender and there was no muscle spasms, muscle guarding or trigger points over the
cervical muscles or trapezius muscles bilaterally. Dr. Fisher found that appellant had full range
of motion of the neck in flexion and extension and lateral rotation and bending without
discomfort and the Spurling’s test was negative bilaterally. He noted that appellant had stated
that headaches came on instantaneously and last for a few seconds and were not related to any
2

movement of the head or activity. Dr. Fisher opined that appellant’s headache complaints were
not related to the accepted work-related cervical conditions. He completed the work capacity
evaluation finding no work restrictions.
On January 9, 2013 OWCP issued a notice of proposed termination of compensation. It
found the weight of the medical evidence was represented by the opinion of Dr. Fisher, the
second opinion physician. OWCP allowed appellant 30 days to submit additional evidence or
legal argument in response to the proposed termination.
In response, appellant submitted a January 12, 2013 narrative statement. He disagreed
with Dr. Fisher’s opinion based on the fact that his chiropractor, Dr. James R. Fick, a
Board-certified neurosurgery, had treated him with adjustments and physical therapy about 30
times in the year 2012. Appellant stated that at times he could barely walk into his office. He
was forced to take a disability or early retirement due to not being able to perform his duties as a
United States Department of Agriculture tobacco grader. Appellant disagreed with the proposed
action. About two years prior, when he was in Washington, he had to use a wheelchair to move
around. Appellant contended that Dr. Fisher did not want to hear his explanation as to why his
body shuts down like an electrical short. He did not submit any additional medical evidence.
By decision dated February 13, 2013, OWCP terminated appellant’s medical and wageloss benefits effective February 13, 2013. It found that Dr. Fisher’s referral opinion represented
the weight of the medical evidence.3
LEGAL PRECEDENT
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.4 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.5 OWCP’s burden of proof in terminating compensation includes the necessity of
furnishing rationalized medical opinion evidence based on a proper factual and medical
background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.7 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which requires further medical treatment.8

3

See supra note 1.

4

Bernadine P. Taylor, 54 ECAB 342 (2003).

5

Id.

6

Gewin C. Hawkins, 52 ECAB 242 (2001).

7

Roger G. Payne, 55 ECAB 535 (2004).

8

Pamela K. Guesford, 53 ECAB 726 (2002).

3

ANALYSIS
Appellant’s January 10, 1985 claim was accepted for multiple contusions to the head and
left leg; cervical sprain; lumbosacral sprain, cervical spondylosis with degenerative disc disease
at C4-6 and herniated disc of C5-6 with temporal/occipital headaches. The most recent medical
reports from his treating physicians concerning his medical conditions are from 2003. In 2012,
OWCP referred appellant to Dr. Fisher for a second opinion evaluation to determine the nature
and extent of any residuals of the January 10, 1985 work injury.
In a November 1, 2012 report, Dr. Fisher described the history of injury and appellant’s
complaints and reported physical findings. He found no objective evidence of ongoing residuals
of the accepted conditions. On physical examination, there were no objective findings.
Dr. Fisher indicated that the neurological examination, including the cranial nerves, was normal
with no radicular signs or neurological deficits present over the upper or lower extremities. He
stated that the multiple contusions to the head and left leg and the lumbar and cervical strains
were healed and had resolved with no residuals. While there was multilevel degenerative
cervical disc disease and facet joint hypertrophy by way of November 2008 x-ray, Dr. Fisher
stated that there were no objective findings over the cervical or upper extremities of active
residuals of that condition. He further stated that while there were temporal and occipital
headaches by way of history, examination of the head and scalp was normal and the neurological
examination did not support active residuals of the temporal/occipital headaches. Dr. Fisher also
stated that appellant’s description of the headaches was not related to the accepted work-related
cervical conditions as they were not related to movement of the head or activity and only lasted a
few seconds.
The Board finds that Dr. Fisher had a full and accurate knowledge of the relevant facts
and evaluated the course of appellant’s condition. Dr. Fisher provided a review of the records,
diagnostic tests and performed a thorough physical examination. He addressed his own
examination findings as well as the medical records to reach a reasoned conclusion regarding
appellant’s condition.9 Dr. Fisher found no basis to support that appellant had injury residuals or
work-related disability from the accepted conditions. His opinion as set forth in his November 3,
2012 report is found to be probative and reliable. At the time appellant’s benefits were
terminated, Dr. Fisher found no residuals or ongoing disability attributable to appellant’s
accepted conditions. The Board finds that Dr. Fisher’s opinion constitutes the weight of the
medical evidence and is sufficient to justify OWCP’s termination of benefits for the accepted
conditions.
On appeal, appellant contends he never knows when the pain in his back is going to occur
and when his nerves tingle so bad he wants to scream. He stated he was forced to go on
disability and received physical therapy for his back when he could barely walk from the pain.
The medical evidence, as represented by Dr. Fisher’s referral opinion, does not support ongoing
residuals or disability due to the accepted motor vehicle accident. On appeal, appellant enclosed
medical statements paid by his insurance for treatment since the 1989 accident. The Board can
9

See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion are facts which determine the weight to be
given to each individual report).

4

review only evidence that was before OWCP at the time of the final decision.10 Additionally, the
Board notes that appellant attributed his need for treatment to his 1989 accident, which was
nonwork related.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s benefits
effective February 13, 2013 on the grounds that his accepted conditions had ceased without
residuals.
ORDER
IT IS HEREBY ORDERED THAT the February 13, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 21, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

20 C.F.R. § 501.2(c)(1).

5

